DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: The term “This application is a continuation of U.S. Patent Application Serial No. 16/928,875, filed July 14, 2020, which claims priority to U.S. Patent Application Serial No. 16/279,160, filed February 19, 2019, now U.S. Patent No. 10,747,358 B2, which claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Patent Application Serial No. 62/634,030, filed February 22, 2018 and also claims the foreign priority of Japanese Application No. 2018-189838, filed October 5, 2018, the content of which in their entirety are herein incorporated by reference.” on Pg. 1 after the title of the invention should be recited as --This application is a continuation of U.S. Patent Application Serial No. 16/928,875, filed July 14, 2020, now U.S. Patent No. 11,216,107 B2, which claims priority to U.S. Patent Application Serial No. 16/279,160, filed February 19, 2019, now U.S. Patent No. 10,747,358 B2, which claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Patent Application Serial No. 62/634,030, filed February 22, 2018 and also claims the foreign priority of Japanese Application No. 2018-189838, filed October 5, 2018, the content of which in their entirety are herein incorporated by reference.--, so as to update the status.  Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  The term “detecting first a touch position or touch area” on line 13 of claim 6 should be respectively recited as -- detecting a first touch position or touch area--, so as to correct the typographic errors.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 and 6 of U.S. Patent No. 10,747,358 B2 (hereinafter as Liu et al) in view of Drake et al (US Pub. No. 2018/0059866 A1).
The table below demonstrates claims 1-3, 5-8 and 10 from the instant application and claims 1, 2, 5 and 6 from the U.S. Patent No. 10,747,358 B2 (hereinafter as Liu et al).  The limitations recited in the U.S. Patent that correspond to the limitations recited in the instant application have been italic, bold and underline for Applicant’s convenience.

Instant application: 17/559,946
Patent No.: 10,747,358 B2
1.   A position detection method performed by one or more processors using a capacitive touch sensor formed with a plurality of line electrodes that are two-dimensionally arranged, the method comprising: acquiring first two-dimensional data indicating a first distribution of detection values of capacitance on the touch sensor; recognizing that a foreign object is present in an area on the touch sensor based on the first two-dimensional data; in response to the recognizing that the foreign object is present in the area on the touch sensor based on the first two-dimensional data, using a first threshold that is lower than a second threshold for detecting a first touch position or touch area inside of the area on the touch sensor in which the foreign object is present; and detecting the first touch position or touch area inside of the area on the touch sensor in which the foreign object is present based on the first two-dimensional data and the first threshold.
2.   The position detection method according to claim 1, further comprising: detecting a second touch position or touch area outside of the area on the touch sensor in which the foreign object is present based on the second threshold.
3.   The position detection method according to claim 1, wherein the recognizing that the foreign object is present in the area on the touch sensor includes determining that a positive signal level and a negative signal level are mixedly present in the first distribution of detection values.













5.   The position detection method according to claim 1, wherein the detecting includes: detecting the first touch position or touch area inside of the area on the touch sensor in which the foreign object is present if a detection value indicated by the first two- dimensional data is larger than the first threshold is detected.




6.   A position detection circuit connected to a capacitive touch sensor formed with a plurality of line electrodes that are two-dimensionally arranged, the position detection circuit comprising: at least one processor device; and at least one memory device storing processor-readable instructions that, when executed by the at least one processor device, cause the position detection circuit to: acquire first two-dimensional data indicating a first distribution of detection values of capacitance on the touch sensor; recognize that a foreign object is present in an area on the touch sensor based on the first two-dimensional data; in response to the recognizing that the foreign object is present in the area on the touch sensor based on the first two-dimensional data, using a first threshold that is lower than a second threshold for detecting a first touch position or touch area inside of the area on the touch sensor in which the foreign object is present; and detecting the first touch position or touch area inside of the area on the touch sensor in which the foreign object is present based on the first two-dimensional data and the first threshold
7.   The position detection circuit according to claim 6, wherein the instructions, when executed by the at least one processor device, cause the position detection circuit to: detect a second touch position or touch area outside of the area on the touch sensor in which the foreign object is present based on the second threshold.
8.   The position detection circuit according to claim 6, wherein the instructions, when executed by the at least one processor device, cause the position detection circuit to recognize that the foreign object is present in the area on the touch sensor if a positive signal level and a negative signal level are mixedly present in the first distribution of detection values.














10.   The position detection circuit according to claim 6, wherein the instructions, when executed by the at least one processor device, cause the position detection circuit to detect the first touch position or touch area in the area on the touch sensor in which the foreign object is present if a detection value indicated by the two-dimensional data is larger than the first threshold is detected.



5.    A position detection method using a capacitive touch sensor formed with a plurality of line electrodes that are two-dimensionally arranged, wherein the method is performed by one or more processors and comprises: acquiring two-dimensional data indicating a distribution of detection values of capacitance on the touch sensor; recognizing an electrically conductive object located above the touch sensor based on the acquired two-dimensional data if there is an area where a positive signal level and a negative signal level are mixedly present in the distribution of the detection values; and detecting a touch position or touch area on the touch sensor based on the two-dimensional data using different touch detection conditions for an outside and an inside of an area where the recognized object is present.









5.    A position detection method using a capacitive touch sensor formed with a plurality of line electrodes that are two-dimensionally arranged, wherein the method is performed by one or more processors and comprises: acquiring two-dimensional data indicating a distribution of detection values of capacitance on the touch sensor; recognizing an electrically conductive object located above the touch sensor based on the acquired two-dimensional data if there is an area where a positive signal level and a negative signal level are mixedly present in the distribution of the detection values; and detecting a touch position or touch area on the touch sensor based on the two-dimensional data using different touch detection conditions for an outside and an inside of an area where the recognized object is present.
6.    The position detection method according to claim 5, wherein the detecting includes: if a touch detection condition under which a position or area where a detection value indicated by the two-dimensional data is larger than a threshold is detected as the touch position or the touch area is used, relatively increasing the threshold for the outside of the area where the recognized object is present, and relatively lowering the threshold for the inside of the area where the recognized object is present.
1.    A position detection circuit connected to a capacitive touch sensor formed with a plurality of line electrodes that are two-dimensionally arranged, comprising: at least one processor device; and at least one memory device storing processor-readable instructions that, when executed by the at least one processor device, cause the position detection circuit to: acquire two-dimensional data indicating a distribution of detection values regarding capacitance on the touch sensor; recognize an electrically conductive object located above the touch sensor based on the acquired two-dimensional data if there is an area where a positive signal level and a negative signal level are mixedly present in the distribution of the detection values; and detect a touch position or touch area on the touch sensor based on the two-dimensional data using different touch detection conditions for an outside and an inside of an area where the recognized object is present.













1.    A position detection circuit connected to a capacitive touch sensor formed with a plurality of line electrodes that are two-dimensionally arranged, comprising: at least one processor device; and at least one memory device storing processor-readable instructions that, when executed by the at least one processor device, cause the position detection circuit to: acquire two-dimensional data indicating a distribution of detection values regarding capacitance on the touch sensor; recognize an electrically conductive object located above the touch sensor based on the acquired two-dimensional data if there is an area where a positive signal level and a negative signal level are mixedly present in the distribution of the detection values; and detect a touch position or touch area on the touch sensor based on the two-dimensional data using different touch detection conditions for an outside and an inside of an area where the recognized object is present.
2.    The position detection circuit according to claim 1, wherein the instructions, when executed by the at least one processor device, cause the position detection circuit to: if a touch detection condition under which a position or area where a detection value indicated by the two-dimensional data is larger than a threshold is detected as the touch position or the touch area is used, relatively increase the threshold for the outside of the area where the recognized object is present, and relatively lower the threshold for the inside of the area where the recognized object is present.



Regarding claims 1 and 6, it is noted that the teaching of Liu et al does not explicitly disclose that a first threshold that is lower than a second threshold for detecting a first touch position or touch area inside of the area on the touch sensor in which the foreign object is present as required.  However, Fig. 10G of Drake et al broadly discloses that such feature of in response to the recognizing that the foreign object (i.e. the foreign substance 1034 or water drop) is present in the area on the touch sensor (i.e. the touch-sensitive surface 1002) based on the first two-dimensional data, using a first threshold (i.e. the detection threshold 1004) that is lower than a second threshold (i.e. the detected capacitance1036) for detecting a first touch position or touch area inside of the area on the touch sensor in which the foreign object is present (see [0177]).  Hence, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and position detection circuit of Liu et al with the feature of a first threshold that is lower than a second threshold for detecting a first touch position or touch area inside of the area on the touch sensor in which the foreign object is present taught by Drake et al as both Liu et al and Drake et al are directed to the position detection method and position detection circuit, so as to provide the tracked touch area on the wet touch surface.
Regarding claims 2 and 7, Fig. 10H of Drake et al broadly discloses detecting a second touch position or touch area outside of the area on the touch sensor in which the foreign object is present based on the second threshold  (i.e. the finger of the user 1028 is away or hovering above the foreign substance 1034 or water drop on the touch-sensitive surface 1002 based on the detected capacitance1036).

Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al (US Pub. No. 2014/0062950 A1) teaches touch sensing method, processor and system.
Vandermeijden (US Pub. No. 2015/0145835 A1) discloses the sensing baseline management.
Losh (US Pub. No. 2015/0378495 A1) teaches the interleaved capacitive sensing.
Fotopoulos (US Pub. No. 2016/0283017 A1) discloses the hybrid detection for a capacitance input device.
Chintalapoodi et al (US Pat. No. 9,756,975 B2) teaches the capacitive measurement processing for mode changes.
Qu et al (US Pat. No. 10,152,173 B2) discloses the using 3D touch  for signal conditioning and noise reduction on a touch surface.
Saito et al (US Pub. No. 2020/0159386 A1) teaches the method for correcting error between pen coordinates and pointer display position.
Komatsu et al (US Pat. No. 11,181,989 B2) discloses the method performed by system including touch IC and external processor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433. The examiner can normally be reached Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOE H CHENG/
Primary Examiner
Art Unit 2626